Citation Nr: 0329158	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  The propriety of the initial evaluation for post-
traumatic stress disorder (PTSD), to include major depressive 
disorder with psychotic features, evaluated as 10 percent 
disabling from December 2, 1997, 30 percent disabling from 
April 20, 1999, and 100 percent disabling from January 14, 
2000.

2.  Entitlement to an effective date earlier than January 14, 
2000 for a 100 percent evaluation for PTSD, to include major 
depressive disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of January 1999 and 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) at Muskogee, Oklahoma.

A personal hearing before the undersigned was conducted by 
videoconference in April 2003.  A transcript of the hearing 
is of record.

In February 2001, the veteran submitted a claim of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) on VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  In the notice of 
disagreement submitted in November 2001 challenging the 
August 2001 rating decision denying an earlier effective date 
for the 100 percent evaluation of PTSD, the veteran's 
representative raised a claim of entitlement to an increased 
rating for the service-connected residuals of a gunshot wound 
to the abdomen, with retained metallic foreign body in the 
presacral area (residuals of a gunshot wound to the abdomen).  
The claims file contains no rating decision showing that the 
RO has adjudicated either of these claims.  The RO should 
take appropriate action on these claims while the case is in 
remand status.  


REMAND

For reasons of due process, the case must be remanded.

Statement of the case following notice of disagreement

The January 1999 rating decision established service 
connection for PTSD from December 2, 1997 and assigned a 
rating of 10 percent from that effective date.  Notice of the 
January 1999 rating decision was provided to the veteran in 
February 1999.  A March 1999 rating decision expanded the 
scope of the service-connected psychiatric disability to 
include major depressive disorder with psychotic features 
from the effective date of service connection.  In April 
1999, the veteran's representative at that time submitted to 
the RO a statement, accompanied by the report of a 
psychiatric evaluation of the veteran, contending that the 
evaluation of the service-connected psychiatric disability 
should be increased.  In an October 1999 rating decision, the 
evaluation of the veteran's PTSD was increased to 30 percent 
from April 20, 1999, the date on which the representative's 
statement was received.  In November 1999, the veteran 
submitted to the RO a VA Form 21-4138, Statement in Support 
of Claim, which he indicated was a "notice of disagreement" 
challenging the specific rating assigned in the October 1999 
rating decision.  

In January 2000, the veteran submitted to the RO a VA Form 
21-4138, Statement in Support of Claim, in which he indicated 
that he was withdrawing his November 1999 notice of 
disagreement because he now was seeking an increase in his 
PTSD evaluation.  In February 2000, he supplemented his 
January 2000 statement with another VA Form 21-4138, 
Statement in Support of Claim, in which he asked to be given 
a VA examination "to ascertain the degree of severity" of 
his service-connected PTSD.  The requested VA examination was 
performed in June 2000.  In July 2000, a rating decision was 
issued increasing the evaluation of the service-connected 
psychiatric disability to 50 percent from June 12, 2000, the 
date of the VA examination.  In February 2001, the veteran 
submitted to the RO another VA Form 21-4138, Statement in 
Support of Claim, which he denominated a "notice of 
disagreement" with the rating assigned in the July 2000 
rating decision.  In an April 2001 rating decision revising 
the July 2000 rating decision on the basis of difference of 
opinion, see 38 C.F.R. § 3.105(b) (2002), the decision review 
officer of the RO increased the rating of the veteran's PTSD 
to 100 percent from an effective date of January 14, 2000.  
The April 2001 rating decision stated that the January 2000 
statement of the veteran was a claim for an increased rating 
and the effective date of the 100 percent evaluation was 
determined on the basis of the date of the RO's receipt of 
the claim.

It appears to the Board, however, that the January 2000 
statement should be construed as a notice of disagreement 
with the January 1999 rating decision rather than as a new 
claim.  A notice of disagreement, as defined by the 
applicable VA regulation, is "a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement."  38 C.F.R. § 20.201 (2002).  The regulation 
notes that "[w]hile special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with the determination 
and a desire for appellate review."  Id.  

The January 2000 statement expressed the veteran's 
dissatisfaction with the evaluation of the service-connected 
PTSD, to include major depressive disorder with psychotic 
features (PTSD).  The veteran supplemented this statement 
with the February 2000 request that the severity of his PTSD 
be reassessed by means of a VA examination.  See Collaro v. 
West, 136 F.3d 1304, 1308-09 (Fed. Cir. 1998) (claimant may 
file a vague notice of disagreement and at a later time, 
"cut [its] rough stone . . . to reveal the . . . radix of 
his issue that lay within").  Dissatisfaction with a rating 
decision is sufficiently expressed for the purpose of 
establishing a notice of disagreement by a document 
requesting the RO to develop additional evidence relevant to 
a disability rating it had assigned.  See Gallegos v. Gober, 
14 Vet. App. 50, 57 (2000).  

In neither the January 2000 nor the February 2000 statement 
did the veteran state explicitly that he wished to appeal the 
evaluation of his PTSD.  However, the United States Court of 
Appeals for Veterans Claims (Court) held that a document that 
did not explicitly state a desire for appellate review of the 
rating decision in concern was nevertheless a valid notice of 
disagreement when it satisfied other applicable legal 
requirements.  See Gallegos v. Gober, 14 Vet. App. at 53-54.  
That determination was reversed and remanded, see Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002), rehearing denied, 
Gallegos v. Principi, 2002 U.S. App. LEXIS 13281 (Fed. Cir. 
June 7, 2002), and is currently in remand status, the Court 
having ordered supplemental briefs concerning the necessary 
elements of a notice of disagreement.  See Gallegos v. 
Principi, 16 Vet. App. 201 (2002).  Accordingly, the Board 
concludes that the veteran's January 2000 statement, as 
supplemented by the February 2000 statement, could reasonably 
be construed to indicate a desire to contest the evaluation 
of the service-connected PTSD through appellate review if 
ultimately necessary.  38 C.F.R. § 20.201.

The notice of disagreement with the January 1999 rating 
decision was timely filed.  The January 2000 statement and 
the February 2000 supplementation of that statement both were 
received at the RO within one year after notice of the rating 
decision was mailed to the veteran in February 1999.  
38 C.F.R. § 20.302(a) (2002).

Accordingly, the January 2000 statement, as supplemented by 
the February 2000 statement, constituted a valid and timely 
notice of disagreement with the January 1999 rating decision 
establishing a 10 percent evaluation for PTSD from 
December 2, 1997.  38 C.F.R. §§ 20.201, 20.302(a); see also 
38 U.S.C.A. § 7105 (West 2002).  

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2002).  The RO has not issued a statement of the case 
concerning the issue raised by the veteran's January 2000 
notice of disagreement.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case, the issue must be remanded to the RO for issuance of 
same.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the claim of entitlement to a greater initial 
evaluation of PTSD from December 2, 1997 will be remanded.  
Id.; see also 38 C.F.R. § 19.9(a) (2002).  Thereafter, the 
veteran must submit a timely substantive appeal in order for 
the Board to have jurisdiction over this claim.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.202, 20.300-20.306 (2002).

Intertwined claims

The issue of the proper evaluation of PTSD from December 2, 
1997, although moot with reference to the period beginning on 
January 14, 2000, is not subsumed by the issue of entitlement 
to an effective date earlier than January 14, 2000 for the 
100 percent evaluation of PTSD.  Rather, the two issues are 
different.

The issue of the proper evaluation of PTSD from December 2, 
1997 is controlled by the holding in Fenderson v. West.  
There the Court held that when the rating at issue was 
assigned with a grant of service connection, such rating must 
address all evidence relevant to the nature and severity of 
disability from the effective date of service connection and 
therefore, the rating might be a "staged rating," that is, 
one comprised of separate ratings reflecting different levels 
of disability during separate periods of time.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The evaluation placed at 
issue by the veteran's January 2000 notice of disagreement 
was assigned in conjunction with the grant of service 
connection for PTSD.  Thus, the question of the proper 
evaluation of the veteran's PTSD from December 2, 1997 to 
January 13, 2000 could be resolved through the assignment of 
either a single rating of 100 percent, a single rating of 
less than 100 percent, or a "staged" disability rating, one 
comprising two or more percentage ratings.  

Indeed, different, and progressively increased, evaluations 
of the veteran's PTSD already are in place for the period 
beginning December 2, 1997.  However, the increased 
evaluations now in place were assigned as of effective dates 
predicated on the RO's conclusion that the January 1999 
rating decision had become final and thereafter, claims for 
increased ratings had been filed.  The Board has found, 
though, that because the veteran filed a valid and timely 
notice of disagreement, the January 1999 rating decision did 
not become final.  That being the case, the issue before VA 
is whether the facts found support the assignment of a higher 
evaluation, of the veteran's PTSD from December 2, 1997 to 
January 13, 2000 than those currently in place.  Fenderson.  
If a "staged" rating, that is, one comprising two or more 
separate ratings, is assigned for PTSD with respect to this 
period, the effective dates of the different ratings must be 
based upon the facts found concerning the severity of the 
disability during this period.

Although the claim of entitlement to an effective date 
earlier than January 14, 2000 for a 100 percent evaluation 
for PTSD that already has been perfected for appeal is 
different from the claim challenging the evaluation of PTSD 
from December 2, 1997, the two claims are closely related.  
The merits and outcome of the former claim will be affected 
by the resolution of the latter.  To that extent, the claims 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  For the Board to render a 
decision on the claim challenging the effective date of the 
100 percent rating for PTSD while the claim concerning the 
proper evaluation of PTSD from the date of service connection 
remains pending before the RO would be inefficient.  See 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) (piecemeal 
litigation is an "undesirable specter" to be avoided).  
Therefore, adjudication of the claim challenging the 
effective date of the 100 percent rating of PTSD will be 
deferred.  

Hearing 

In a VA Form 21-4138, Statement in Support of Claim, 
submitted in February 2001, the veteran requested a personal 
hearing before a hearing officer of the RO.  It appears from 
the context surrounding his request that he wished to address 
at such a hearing the proper evaluation of his PTSD.  

As noted above, the veteran was afforded a personal hearing 
before the undersigned by videoconference in April 2003.  
There is no documentation in the claims file that he withdrew 
his February 2001 request for a hearing before a hearing 
officer of the RO.

On remand, the RO should obtain from the veteran written 
clarification as to whether he still wishes to have a hearing 
before the hearing officer of the RO and, if so, pertaining 
to which issue(s).  If the veteran still wishes to have such 
a hearing, the RO should take appropriate action.

Notice

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000 to established for claimants 
enhanced rights to receive certain assistance and notice from 
VA during the prosecution of their claims.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  New 
regulations have been promulgated implementing the statute.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  As the 
claims on appeal in this case were pending before VA at the 
time that the VCAA was enacted, they must be developed and 
adjudicated within the framework established by the statute 
and implementing regulations.  Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

The VCAA charges VA with a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  The notice must refer to the 
time period, one year from the date of such notice, 
established by the VCAA in which evidence may be submitted in 
support of a claim.  38 U.S.C.A. § 5103; see Disabled 
American Veterans, 327 F.3d at 1353-54; Paralyzed Veterans of 
America.  Specific guidelines concerning the content of this 
notice are found in the implementing regulations.  See 
38 C.F.R. § 3.159(b).

The RO has not issued such notice to the veteran concerning 
his claim for a greater evaluation of PTSD from December 2, 
1997.  Moreover, while the statement of the case provided in 
April 2002 concerning the claim for an effective date earlier 
than January 14, 2000 for a 100 percent evaluation for PTSD 
may have supplied all of the information required to be 
included in the notice to be issued under section 5103, it 
did not precede the initial adjudication of this issue.  See 
Paralyzed Veteran's of America.  On remand, therefore, the RO 
should provide the veteran with the notice concerning each of 
his claims that satisfies section 5103 of the VCAA.  See 
Paralyzed Veterans of America.  

Also, the RO should determine whether the requirements of the 
VCAA concerning the assistance to be afforded claimants with 
the development of evidence needed to support their claims 
have been satisfied in this case.  The RO should take any 
action needed to ensure that there has been full compliance 
with VCAA in this case.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
development action required by the VCAA 
and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).

The RO must issue written notice to the 
veteran and his representative concerning 
the claim on appeal that satisfies all 
VCAA notice obligations in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
other applicable legal precedent.  In so 
doing, the RO must inform the veteran and 
his representative that notwithstanding 
any information previously provided, he 
is allowed one full year from the date of 
such notice in which to identify or 
submit information or evidence in support 
of his claims.

2.  The RO should ask the veteran to 
clarify in writing whether he still 
wishes to have the personal hearing 
before the hearing officer of the RO that 
he requested in the statement that he 
submitted in February 2001 and, if so, 
pertaining to which issue(s).  If the 
veteran indicates that he still wishes to 
have such a hearing, the RO should 
schedule one and provide the veteran and 
his representative with due notice of its 
time and place.

3.  After all appropriate development and 
notice have been accomplished, the RO 
should issue a statement of the case 
concerning the issue of entitlement to a 
greater evaluation for PTSD, to include 
major depressive disorder with psychotic 
features, from December 2, 1997.  The 
veteran and his representative should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of this claim.

4.  After the action requested in 
paragraph 3, above, has been completed, 
and after all appropriate development and 
notice have been accomplished in 
connection with the claim of entitlement 
to an effective date earlier than January 
14, 2000 for a 100 percent evaluation for 
PTSD, to include major depressive 
disorder with psychotic features, the RO 
should readjudicate that claim.  If the 
claim is not granted in full, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case that specifically 
considers all evidence submitted since 
the April 2002 statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if required, the claim should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


